DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the 

first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-7, drawn to a laminated glove having a liner that is cut resistance being positioned on an inner surface of a membrane, classified in CPC A41D 19/0006.
II. 	Claims 8-22, drawn to a hand mold with a series of open-ended fluid channels with a heating/cooling system that allows fluid into a supply side and discharged through a discharge side mold/drawing a vacuum around outer layer to form laminated glove, classified in CPC B29C41/46.
III.       Claims 23-29, drawn to a system of making a laminated glove having a hand mold with a vacuum bag positioned over a glove on the hand mold with a vacuum supply or a vacuum around outside of an outer layer to form a laminate, classified in CPC A41D 19/04. 
Inventions I, II and III are unrelated. Inventions are unrelated if it can be shown that they are
not disclosed as capable of use together and they have different designs, modes of operation, and
effects (MPEP § 802.01 and § 806.06). In the instant case, the different invention I pertains to a laminated glove having a liner that is cut resistance being positioned on an inner surface of a membrane and inventions II and III pertains a hand mold with a series of open-ended fluid channels with a heating/cooling system that allows fluid into a supply side and discharged through a discharge side and to a system of making a laminated glove having a hand mold with a 

vacuum bag positioned over a glove on the hand mold with a vacuum supply or a vacuum around outside of an outer layer to form a laminate, respectively with no limitation of a cut resistance liner as presented in invention I.
	Further, invention II pertains to a hand mold with a series of open-ended fluid channels with a heating/cooling system that allows fluid into a supply side and discharged through a discharge side and inventions I and III pertains a laminated glove having a liner that is cut resistance being positioned on an inner surface of a membrane and discharged through a discharge side and discharged through a discharge side and to a system of making a laminated glove having a hand mold with a vacuum bag positioned over a glove on the hand mold with a vacuum supply or a vacuum around outside of an outer layer to form a laminate, respectively with no limitation of a series of open-ended fluid channels with a heating/cooling system as presented in invention II.
	Furthermore, invention III pertains to system of making a laminated glove having a hand mold with a vacuum bag positioned over a glove on the hand mold with a vacuum supply or a vacuum around outside of an outer layer to form a laminate and inventions I and II pertains a laminated glove having a liner that is cut resistance being positioned on an inner surface of a membrane and a hand mold with a series of open-ended fluid channels with a heating/cooling system that allows fluid into a supply side and discharged through a discharge side, respectively with no limitation of a hand mold with a vacuum bag positioned over a glove on the hand mold/ drawing a vacuum around outer layer to form laminated glove as presented in invention III.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 3, 2022						           /TAJASH D PATEL/                                                                                               Primary Examiner, Art Unit 3732